Richard Michael
                                                                         DonohooAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2015

                                      No. 04-15-00291-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                 Richard Michael DONOHOO,
                                           Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 453259
                               Celeste Brown, Judge Presiding

                                         ORDER

        In its notice of appeal, the State has requested a stay pursuant to article 44.01(e) of the
Texas Code of Criminal Procedure. The request is GRANTED, and all proceedings in the
underlying cause are STAYED pending final disposition of this appeal. TEX. CODE CRIM. PROC.
art. 44.01(e).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court